Citation Nr: 1622418	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  15-41 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic acquired psychiatric disorder, to include posttraumatic stress disorder, due to military sexual trauma, and major depressive disorder; and if so, whether service connection is warranted.

2.  Entitlement to service connection for residuals of a traumatic brain injury.


REPRESENTATION

Veteran represented by:	John M. Williams, Attorney at Law


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION


The Veteran had honorable active service from August 1982 to December 1983; and other than honorable service from April 1988 to September 1989.

These matters are before the Board of Veterans' Appeals (Board) from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction has been transferred to the RO in Louisville, Kentucky.  The Veteran's attorney submitted additional evidence in support of the Veteran's claims, after the issuance of the statement of the case, along with a waiver of review of such evidence by the agency of original jurisdiction (AOJ).  As such, the Board may properly consider such evidence at this time.  See 38 C.F.R. §§ 20.800, 20.1304(c).

The Veteran initially filed a claim of service connection for a nervous condition, which the RO characterized as chronic acquired psychiatric disorder, to include adjustment disorder.  In September 2011 and April 2012 rating decisions, the RO denied the Veteran's claim of service connection for posttraumatic stress disorder (PTSD).  Further, medical evidence of record shows the Veteran has been variously diagnosed with dysthymic disorder and bipolar disorder.  As a function of the Board's de novo review authority, and in consideration of the fact that the evidence shows the Veteran has multiple psychiatric disorders, the Board has characterized the Veteran's claim as a claim for a chronic acquired psychiatric disorder, to include PTSD and major depressive disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (VA has an obligation to consider whether possible mental disorders are service connected if those disorders are indicated by the evidence in the record even if a Veteran's claim does not specifically identify those disorders and instead identifies a distinct but related mental disorder.).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for residuals of a traumatic brain injury (TBI) is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an unappealed April 2012 (notification letter sent in May 2012) rating decision the RO declined to reopen the Veteran's claim of service connection for PTSD because evidence of record was deemed insufficient to confirm a link between his diagnosed PTSD and confirmed military sexual trauma (MST).  The Veteran did not appeal that decision or submit new and material evidence within one year of the notification letter; therefore, the April 2012 rating decision is final.

2.  The evidence received since the April 2012 prior denial of service connection for PTSD, in April 2012, was not previously submitted to agency decisionmakers, relates to unestablished facts necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim for chronic acquired psychiatric disorder, to include PTSD and major depressive disorder.

3.  Resolving reasonable doubt in the Veteran's favor, the Veteran has been diagnosed with PTSD and major depressive disorder, related to an in-service MST that has been corroborated by credible supporting evidence.


CONCLUSIONS OF LAW

1.  New and material evidence having been received to reopen the claim of entitlement to service connection for chronic acquired psychiatric disorder, to include PTSD and major depressive disorder, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

2.  The criteria for service connection for chronic acquired psychiatric disorder, to include PTSD and major depressive disorder, have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(b),(f)(5) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board has determined that new and material evidence sufficient to reopen the claim of entitlement to service connection for chronic acquired psychiatric disorder, to include PTSD and major depressive disorder, has been received, and that service connection for an acquired psychiatric disorder is warranted.  Thus, no further discussion of the VCAA as it pertains to this claim is necessary.  

New and Material Evidence

In 1992, the Veteran filed a claim for compensation for a nervous condition identified as chronic acquired psychiatric disorder and an adjustment disorder/personality disorder.  In September 1993, the RO denied service connection for chronic acquired psychiatric disorder, including adjustment disorder and mixed personality disorder (claimed as a nervous condition).  The Veteran was notified of that decision in October 1993 and did not appeal it or submit new and material evidence within one year of the decision and it became final.  In May 2010 the Veteran filed a claim of service connection for PTSD.  In September 2011 the RO denied the claim because there was no evidence of a diagnosis of PTSD due to service.  In April 2012 the RO confirmed and continued the previous denial of service connection for PTSD.  The Veteran was notified of that decision in May 2012 and did not appeal it or submit new and material evidence within one year of the decision, and it became final.  The September 2013 rating decision on appeal denied reopening the claim of service connection for chronic acquired psychiatric disorder.  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173 (2003). 

The requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the language of 38 C.F.R. § 3.156(a) creates a low threshold, and the phrase "raises a reasonable possibility of substantiating the claim" should be viewed as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

Evidence of record at the time of the final unappealed April 2012 rating decision consisted of the Veteran's service treatment records (STRs) (honorable service from August 1982 to December 1983), which included the December 1983 separation examination, which noted the Veteran attempted suicide in October 1983.  It was also noted that he had trouble sleeping, depression and loss of memory.  The diagnoses reported at service separation were adjustment disorder with disturbance of emotions and conduct, and mixed personality disorder.  Also of record at the time of the final unappealed April 2012 rating decision were VA hospital and treatment records.  VA hospital records revealed a 1990/1991 admission in the detoxification unit and a 1992 admission for a psychiatric evaluation.  VA treatment records from April 1992 to April 2012 reveal the Veteran was evaluated and treated for psychiatric disorders.  The record at the time of the April 2012 rating decision also included a March 2012 VA PTSD examination report, wherein the examiner diagnosed PTSD and opined that the Veteran's record at least as likely as not supported the occurrence of a military sexual assault.  The examiner further opined that the Veteran's PTSD is less likely caused by or a result of his personal trauma that occurred between August 9, 1982 and December 14, 1983.  The examiner noted that the opinion was based on VA records that indicate a family history of severe mental illness and a pre-military history of sexual and physical abuse.  The examiner noted further there was no evidence that the Veteran's military sexual trauma aggravated the Veteran's pre-existing PTSD given there was no indication of a decline in social or occupational functioning pre- and post-military.

Evidence added to the record since the April 2012 rating decision includes VA treatment records dated from June 1995 to September 2015 that diagnose PTSD, affective disorder, depression, bipolar disorder, and alcohol and drug dependence.  Also added to the record since the April 2012 rating decision is a psychological evaluation by a private psychologist, Dr. J.M., who interviewed the Veteran, reviewed the record and concluded that the Veteran has "PTSD via MST."  The examiner noted also that the Veteran developed a major depressive disorder subsequent to his MST and his alcohol and other substance abuse was directly related to both PTSD and major depressive disorder and that the symptoms of all three "are now and have been inextricably intertwined ever since the MST."  

The claim for service connection for a chronic acquired psychiatric disorder was previously denied based essentially on findings that there was no evidence that the diagnosed PTSD was linked to the confirmed MST.  For evidence to be new and material, it would have to relate to that unestablished fact i.e., tend to show a link between the Veteran's chronic acquired psychiatric disorder and the in-service MST.  The evidence received since the April 2012 rating decision, specifically Dr. J.M.'s opinion, considered by itself or in connection with other evidence of record, relates to an unestablished fact necessary to substantiate the claim of service connection for a chronic acquired psychiatric disorder, to include PTSD and major depressive disorder and raises a reasonable possibility of substantiating such claim.  See Shade, 24 Vet. App. at 18.  Consequently, the Board finds that the evidence is both new and material, and that the claim of service connection for a chronic acquired psychiatric disorder, to include PTSD and major depressive disorder must be reopened. 

The Board has further determined that service connection is warranted for a chronic acquired psychiatric disorder, to include PTSD and major depressive disorder, as discussed below.

Service Connection

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f). 

If a PTSD claim is based on in-service personal assault, then evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident and evidence of behavior changes following the claimed assault may constitute credible evidence of the claimed stressor.  38 C.F.R. § 3.304(f)(5).  Examples of such behavior change include, but are not limited to, a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. Id.

The Veteran asserts that he was the victim of MST in service.  He has related accounts of the incident with varying degrees of specificity in statements to VA, and during a VA compensation examination.  See August 2010 stressor statement, March 2012 VA compensation examination, November 2015 Substantive Appeal (VA Form-9) and April 2016 psychological evaluation by Dr. J.M.  The Veteran has reported that he was sexually assaulted sometime around October 1983; he was badly beaten and raped by a man who "jumped" him in the housing area and he was made to perform sexual acts on that male.  He stated that he reported the incident to the "investigating authorities" and was interviewed twice regarding it.

The Veteran's service treatment records do not document any complaints, findings, or treatment of PTSD or any acquired psychiatric disorder, nor do they contain any reference to in-service MST.  There is, however, clear evidence of behavior changes following the reported MST in the Veteran's service records.  For example, personnel records indicate that in October 1983 (during the same period as the reported sexual assault) the Veteran was charged with being drunk on station.  Service records show he attempted suicide in November 1983.  His December 1983 separation examination revealed a diagnosis of depression.  Personnel records also indicate that the Veteran was discharged on the basis of a psychiatric evaluation, which concluded he had mixed personality disorder manifested by schizoid patterns, impulsive, immature and passive-dependent character style.  The Veteran noted in his VA Form-9 "There is a clear nexus between the sexual assault and how my life changed."  The March 2012 VA examiner diagnosed PTSD and opined that it was likely that the Veteran's acting out following the MST was because of the MST.  The examiner, however, was of the opinion that the Veteran's PTSD existed prior to service (was from childhood sexual and physical abuse) and was not related to or aggravated by an incident in service.  The Veteran's 1982 enlistment examination showed he had a normal psychiatric examination and there was no report of a history of any symptoms of a psychiatric disorder.  A Veteran is presumed to have been in sound condition when enrolled for service except as to defects, infirmities, or disorders noted at entrance into service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Only conditions that are recorded in examination reports are considered as noted.  38 C.F.R. § 3.304(b).  The Veteran is therefore presumed to have been in sound condition on entrance into service.  The presumption of sound condition can only be rebutted by clear and unmistakable evidence that a disorder preexisted service and that it was not aggravated thereby.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

Although the March 2012 VA examiner opined that the Veteran's PTSD existed prior to service and was not aggravated during service, the Board finds that to that extent, the March 2012 VA examiner's opinion is entitled to little probative weight and cannot carry the evidentiary burden required to rebut the presumption of soundness.  See Horn v. Shinseki, 25 Vet. App. 231, 234-235 (2012) (describing the clear-and-unmistakable standard as an "onerous" one and noting that once the presumption of soundness applies, the burden of proof remains with VA).  Although the March 2012 VA examiner noted that the Veteran reported he suffered from physical and sexual abuse as a child, the Veteran subsequently made it clear during the clinical interview with Dr. J.M. in April 2016 that those things were not traumatic and did not have lasting consequences.  Given the Veteran's credible statements regarding his pre-service psychiatric history, the service records showing a period of no symptoms at enlistment into service followed by worsening symptoms after the reported MST, and postservice evidence of a relationship between MST and PTSD, the Board finds that it has not been shown by clear and unmistakable evidence that a chronic acquired psychiatric disorder was not aggravated by service.  Therefore, the presumption of soundness has not been rebutted, the Veteran is presumed to have been in sound condition on entry into service, and an in-service injury or disease consisting of chronic acquired psychiatric disorder, is established.

Further, in April 2016 Dr. J. M. interviewed the Veteran and noted review of the Veteran's entire record relative to his claim for a chronic acquired psychiatric disorder.  Dr. J.M. stated.

Based on my clinical interview with the veteran and my careful review of the record, I believe the veteran has PTSD via MST.  I also believe he developed a Major Depressive Disorder subsequent to his MST.  Further, I also believe his alcohol and other substance abuse is directly related to both his PTSD and Major Depressive Disorder and that the symptoms of all there are now and have been inextricably intertwined ever since the MST.  

The Board finds this evidence highly probative in the matter.  Dr. J.M. noted the history of the diagnosed disability and thoroughly explained the rationale for all opinions, citing to factual data and reconciling the partially negative nexus by the March 2012 VA examiner.  Dr. J.M. is a licensed psychologist qualified to provide such an opinion.  In reaching its conclusion in this case, the Board acknowledges that in addition to PTSD, the Veteran has also been diagnosed with major depressive disorder.  See, e.g., April 2016 PTSD Disability Benefits Questionnaire by Dr. J.M.  Resolving reasonable doubt in the Veteran's favor, the Board will treat these diagnoses as an expanded claim of a chronic acquired psychiatric disorder, to include PTSD and major depressive disorder.  See Clemons, 23 Vet. App. 1.  

In light of the above, and resolving reasonable doubt in the Veteran's favor, the Veteran has been diagnosed with PTSD and major depressive disorder, which is related to in-service MST that has been corroborated by credible supporting evidence.  As such, and again resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a chronic acquired psychiatric disorder, to include PTSD and major depressive disorder, have been met.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304(f).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a chronic acquired psychiatric disorder, to include PTSD and major depressive disorder, is reopened.

Entitlement to service connection for a chronic acquired psychiatric disorder, to include PTSD and major depressive disorder is granted.


REMAND

With regard to the service connection claim for residuals of a TBI, the Veteran reports that he sustained blows and hits in the head when he was badly beaten and raped during a sexual assault in service.  A September 1983 service treatment record shows the Veteran was sent to the neurology clinic from the emergency department with a provisional diagnosis of syncope of questionable etiology.  During the neurology clinic visit the Veteran report he had one event consisting of feeling unusual all over.  The assessment was syncope.  In his December 1983 Report of Medical History at separation the Veteran reported having approximately two to three headaches per week that he self-treated with aspirin.  He further reported that he would have dizziness upon sudden change of position; it was also noted that he had a loss of memory.  However, on clinical evaluation at separation in December 1983, he denied any disturbances of consciousness.  

A postservice October 2009 statement by a VA physician noted the Veteran suffers from frontal lobe dementia.  In an April 2011 VA mental health inpatient discharge report, it was noted that the Veteran had a history of cognitive disorder with the underlying cause being unclear at that time; the Veteran had long standing HIV, history of TBI, and chronic cocaine use.  The diagnosis, in pertinent part, was cognitive disorder secondary to TBI (frontal lobe syndrome noted in problem list).

In claims seeking service connection, VA must arrange for an examination to secure a nexus opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires evidence that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  See Id. at 83.  Here, the Board finds that the low threshold of McClendon is met and a VA examination is necessary to determine whether the Veteran has current residuals of a TBI.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any relevant VA treatment records that have not already been associated with the Veteran's record.

2.  Schedule the Veteran for a VA neurological examination to determine the current nature and etiology of any TBI residuals found to be present.  The Veteran's record, to include a copy of this REMAND, must be made available to the examiner, and the report of the examination must note review of the record, pertinent to the matter of residuals of a TBI.

If the examiner finds the Veteran has current TBI residuals, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such residuals are related to the Veteran's service (to include the 1983 MST incident).  

A clear rationale for all opinions must be provided.  

3.  Following completion of the above, the AOJ must readjudicate the Veteran's claim on appeal.  If the benefits remain are denied, issue a supplemental statement of the case to the Veteran and his attorney and thereafter return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


